Citation Nr: 1342055	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2013.  A transcript of that hearing is of record.  Both the paper claims file and the Virtual VA paperless claims file have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current hearing loss disability is due to in-service noise exposure.  The August 2011 VA examiner opined that the currently diagnosed hearing loss disability was less likely than not related to service.  She noted that the Veteran was treated for hearing loss during service based on hazardous noise exposure.  However, the examiner concluded that the hearing loss was transient because the pure tone thresholds were within normal limits at separation.  The Veteran argues that there was a significant threshold shift in his pure tone thresholds during service, that was not considered by the VA examiner.  

Pure tone thresholds above 20 decibels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of audiometric data reflecting a hearing loss disability for VA purposes at separation from service does not necessarily preclude the award of service connection.  Id. at 159. 

VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On first glance, there does appear to be a large threshold shift at all levels bilaterally between the Veteran's service entrance and discharge evaluations.  However, the June 1968 report indicates that puretone thresholds were recorded in ASA units.  The May 1970 report indicates that it used ISO units.  Therefore, the June 1968 results must be converted to ISO units for comparison.  When converted, the Veteran's pure tone thresholds upon entry into service were as follows:


HERTZ (ISO units)
June 1968
500
1000
2000
3000
4000
RIGHT
25
5
10
15
0
LEFT
20
5
10
10
0

During service, the Veteran was found to have bilateral sensorineural hearing loss due to hazardous noise exposure in June 1969.  He was issued a physical profile and restricted from working in hazardous noise areas.  Audiograms in June 1969 showed pure tone thresholds of 50 decibels or higher at all levels bilaterally.  These would constitute a disability for VA purposes.  See 38 C.F.R. § 3.385.  

There was no further treatment for hearing loss during service.  At his discharge examination in May 1970, the Veteran complained of hearing loss in the Report of Medical History.  The service examiner noted that the Veteran had hearing loss in 1969 while working in a hazardous noise area, but that his hearing improved when he moved away from the flight line.  The Veteran's pure tone thresholds upon separation were within normal limits (or below 20 decibels), as follows:  


HERTZ (ISO units)
May 1970
500
1000
2000
3000
4000
RIGHT
10
5
5
15
15
LEFT
5
0
5
15
10

When comparing the Veteran's service entrance and separation evaluations in ISO units, there still appears to be an upward threshold shift at some levels, although there was actually a decrease in decibels at some levels.  It is unclear if this shift is significant, and the August 2011 VA examiner did not comment on this.

Further, at his Board hearing, the Veteran reported noticing some level of hearing impairment continuously since service.  He made similar statements for VA treatment purposes in 2011, when he reported gradual hearing loss.  The Veteran has generally denied any post-service hazardous noise exposure, although he testified to using air power tools as a mechanic.  The VA examiner does not appear to have considered the complaints of continuity of symptomatology.

The Veteran is competent to report observable symptomatology such as hearing difficulties, as it is observable with his own senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His statements as to continuity of symptomatology must be considered along with the other evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board finds that an addendum opinion is necessary to clarify the etiology of the current hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand and access to pertinent electronic records, to the August 2011 VA examiner for an addendum.  If that examiner is no longer available, the entire file should be forwarded to another appropriate examiner for an opinion.  (The Veteran should be scheduled for a new VA examination only if a full examination is deemed necessary by the examiner.)  Review of the claims file should be noted in the examiner's report.  




The examiner should respond to the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current hearing loss disability had its onset in service, or is in any way related to service?  

(b)  Did his hearing loss at least as likely as not manifest to a compensable degree within one year after service, or by August 1971?  

In responding to the above questions, the examiner should comment on the significance, if any, of the threshold shifts between entrance and discharge.  The examiner should use the converted puretone thresholds (using ISO units) as set forth in the body of this remand.

The examiner should be informed that the lack of a hearing loss disability at separation from service does not necessarily preclude service connection.  The Veteran's statements that he has had hearing difficulties since service should be considered along with the other evidence.  

The examiner must provide a complete rationale for any opinion offered.  The Veteran's statements as to the onset and timing of his symptoms cannot be rejected due solely to a lack of corroborating medical evidence.  If the examiner chooses to reject the Veteran's statements, he/she should explain why.

If any requested opinion cannot be offered without speculation, the examiner should indicate such and explain why an opinion cannot be offered, including what, if any information if evidence is necessary.  

2.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case before the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

